Cockrell, J.
In this case the wife sued for a divorce upon the grounds of adultery, extreme cruelty and habitual indulgence of a violent and ungovernable temper. The decree was granted upon the last two grounds, and the husband appeals.
There is sharp conflict in the evidence upon all the charges, but we find from a careful reading of the record that extreme cruelty is made out, and the decree will not be disturbed.
While the wife was in bed from the effects of a most *54serious operation, the husband over her protest introduced into the house as a servant a woman of known dissolute character who with his evident approval, came into the room of himself and wife in an almost nude condition, and entered with him into the game of peek-a-boo, at the same time casting lascivious glances at him. There were other acts of impropriety testified -to as to this woman, and when the wife from her sick bed complained, the husband encouraged the woman in her tart replies to the wife. There were also conduct and remarks of the husband as to another woman that would naturaly drive any pure woman, as was the wife, to the verge of insanity, inflicting the most cruel sufferings.
These facts justify the divorce under the ruling in Palmer v. Palmer, 26 Fla. 215, 7 South. Rep. 864, and bear no relation to the harmless flirting spoken of in Hancock v. Hancock, 55 Fla. 680, 45 South. Rep. 1020.
The decree is affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.